DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on September 7, 2022 has been entered. The claims pending in this application are claims 1-19 wherein claims 3 and 12 have been withdrawn due to the restriction requirement mailed on January 10, 2022. The rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on September 7, 2022. Claims 1, 2, 4-11, and 13-19 will be examined. 

Specification
The disclosure is objected to because of the following informality: since case 11/725,597 has been abandoned, applicant is required to update this information in paragraph [0066] of the specification. Note that applicant has not addressed this issue in the response filed on September 7, 2022.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informality: “[logNT]” in step b) should be “logNT” because it is unclear that the content in the square bracket is a part of claim or not. 
Claim 3 is objected to because of the following informality: “a target sequence” should be “a target sequence of the plurality of target sequences”. 
Claim 7 is objected to because of the following informalities: (1) “its target sequence” should be “its target sequence of the plurality of target sequences”; and (2) “FRET” is an abbreviation and it can be used after the whole phrase representing the abbreviation appears once. 
Claim 10 is objected to because of the following informality: “decoder sequences” should be “the decoder sequences”. 
Claim 11 is objected to because of the following informality: “labeled DNA clusters” in step i) should be “the labeled DNA clusters”. 
Claim 15 is objected to because of the following informalities:  (1) “a first and second part” should be “a first part and a second part”; and (2) “those of reference sequences” should be “its corresponding reference sequence of reference sequences”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 1-2, 4-11, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
The claims are drawn to a method for simultaneously enumerating a plurality of target sequences in a DNA sample. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claim 1 encompasses a method for simultaneously enumerating a plurality of target sequences in a DNA sample, comprising the steps of: a) performing a single-molecule clonal amplification on the DNA sample to obtain a large number of immobilized DNA clusters, each of the immobilized DNA clusters having an identical DNA sequence and being spatially separated from one another with a random distinguishable address; b) decoding the identity of the DNA clusters having target sequences by use of a hybridization decoding process with a set of decoder sequence pools; and c) enumerating DNA clusters having target sequences, thereby obtaining the number of each of the plurality of target sequences in the DNA sample. Claim 2 is further limits claim 1 and requires that the hybridization decoding process comprises the steps of: a) providing decoder sequences, each of the decoder sequences is specific for a different target sequence of the plurality of target sequences, wherein each of the decoder sequence has N different labeling states, wherein N is at least 2; b) designing a M-bit identification code to uniquely represent each of the decoder sequences, wherein M rounds of decoding hybridizations are to be performed to decode T types of different target sequences, and the value of ith bit of the M-bit identification code of a decoder sequence defines the labeling state of the decoder sequence used in the decoder sequence pool for the ith round decoding hybridization, wherein T is the total number of different types of target sequences and M is no less than logNT, i= 1, 2, ...M;  c) making a set of M pools of the decoder sequences according to the M-bit identification codes; d) performing M rounds of sequential decoding hybridizations with the set of decoder sequence pools and the DNA clusters in an order defined by the M-bit identification codes; and e) recording the labeling state of each of the DNA clusters in each round of decoding hybridization to decode the identity of DNA clusters based on labeling patterns as defined by the M-bit identification code for each of the target sequences. Claims 4-11, and 13-19 are dependent on claim 2. 

Working Examples
The specification provides 4 working examples: (1) Simultaneous Detection of Fifty Somatic Mutations in a Cell-Free Circulating DNA Sample; (2) Simultaneous Detection of 200 Genomic Mutation Sequences Using a Detection by Extension Decoding Method; (3) Simultaneous Detection of 100 Copy Number Variations Using FRET Labeled Decoder Sequences; and (4) Detection of Genome-Wide Copy Number Variation in a Genomic DNA Sample (see pages 15-17 of US 2020/0362408 A1, which is US publication of this instant case). However, the specification provide no working example for simultaneously enumerating a plurality of target sequences in a DNA sample using the methods recited in claims 1, 2, 4-11, and 13-19. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides 4 working examples: (1) Simultaneous Detection of Fifty Somatic Mutations in a Cell-Free Circulating DNA Sample; (2) Simultaneous Detection of 200 Genomic Mutation Sequences Using a Detection by Extension Decoding Method; (3) Simultaneous Detection of 100 Copy Number Variations Using FRET Labeled Decoder Sequences; and (4) Detection of Genome-Wide Copy Number Variation in a Genomic DNA Sample (see pages 15-17 of US 2020/0362408 A1, which is US publication of this instant case).  However, the specification does not provide a guidance to show whether a plurality of target sequences in a DNA sample can be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to simultaneously enumerate a plurality of target sequences in a DNA sample using the methods recited in claims 1, 2, 4-11, and 13-19. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a plurality of target sequences in a DNA sample can be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19.
First, although the specification teaches that “[T]he term ‘single-molecule clonal amplification’, as used herein, refers to an amplification process for generating a large number of DNA sequences from one single DNA molecule to form a localized DNA cluster. This technique uses one single DNA molecule as a template and performs PCR amplification to generate thousands and millions of copies of DNA sequences in a localized region. At least a part of the PCR primers are immobilized to a solid support, which allows the generated DNA molecules to be immobilized to a local cluster so as to form a distinguishable ‘clone’. In some embodiment, the generated DNA cluster comprises DNA duplexes; in other embodiment, the generated DNA cluster comprises single-stranded DNAs” and “[T]he term ‘DNA clusters’, as used herein, refers to a localized cluster of DNA molecules having identical sequences which is generated from a single-molecule clonal amplification. The DNA cluster comprises identical single-stranded or double-stranded DNA sequences that are attached to a solid support. For example, the DNA clusters can be generated on spots of a glass slide or be attached to microbeads, micro-wells or other microparticles” (see paragraphs [0066] and [0067] of US 2020/0362408 A1, which is US publication of this instant case), since claim 1 does not require that each of PCR primers immobilized on each localized region of a solid support is a single molecule and only hybridizes to a single molecule of a plurality of target sequences in a DNA sample, if each localized region of the solid support contains multiple molecules of the PCR primers, multiple molecules of the PCR primers on each localized region of the solid support hybridizes with multiple molecules of the plurality of target sequences in the DNA sample and a clonal amplification are performed using multiple molecules of the plurality of target sequences as templates. Thus, it is unpredictable how a single-molecule clonal amplification on the DNA sample can be performed such that a plurality of target sequences in a DNA sample cannot be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19. Furthermore, although the specification teaches that “[T]he term ‘decoding process’, as used herein, refers to a process to identify all the DNA clusters having target sequences, including identification of the location of such DNA cluster and the particular target sequence that it contains. The target sequences are uniquely identified by a target sequence specific decoder sequence that is complementary to part of the target sequence and can specifically anneal to the target sequence in the hybridization process. A target sequence is identified as a sequence containing a complementary sequence of the corresponding decoder sequence or detection sequence. The DNA clusters having target sequences may only be a part of all the DNA clusters immobilized on a solid support” (see paragraph [0072] of US 2020/0362408 A1, which is US publication of this instant case), since claim 1 does not indicate how to differentiate different hybridization complexes formed by a plurality of different target sequences in the DNA sample in step b) such as using multiple fluorescent labels on a set of decoder sequence pools, it is unpredictable how the identity of the DNA clusters having target sequences can be decoded by use of a hybridization decoding process with a set of decoder sequence pools such that a plurality of target sequences in a DNA sample cannot be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19.
Second, although the specification teaches that “[T]he term ‘M-bit identification code’, as used herein, refers to a unique M-bit code that is used to represent and identify a target/decoder sequence in the decoding hybridization. The M-bit identification code contains information to specify the operation of the decoding hybridizations. M is calculated as [logNT], which is the minimum number of decoding hybridization cycles required to decode T types of different target sequences when N is the total number of different labeling states for each decoder sequence. The i.sup.th bit value (i=1, 2, . . . M) of the identification code specifies the labeling state of the target sequence specific decode sequence that is used in i.sup.th round of decoding hybridization. For example, 6-bit identification codes are used to decode 50 sequences using decoder sequences having two labeling states: red and green fluorescence. The red and green fluorescence labeling is assigned a digital value of 1 and 2, respectively. A first decoder sequence having a 6-bit identification code of (121211) will be having a labeling state of Red, Green, Red, Green, Red and Red in the 1st, 2nd, 3rd, 4th, 5th and 6th round of decoding hybridization. A second decoder sequence having a 6-bit identification code of (221212) will be having a labeling state of Green, Green, Red, Green, Red and Green in the 1st, 2nd, 3rd, 4th, 5th and 6th round of decoding hybridization. After M rounds of decoding hybridizations, the labeling states order of a DNA cluster is compared with the M-bit identification codes for each decoder sequence. A DNA cluster is identified as having a target sequence when its labeling pattern matches to what is specified in the M-bit identification code of the target sequence. In the above example, a DNA cluster having the first decoder sequence specific target sequence will have labeling pattern of Red, Green, Red, Green, Red and Red in the 1st, 2nd, 3rd, 4th, 5th and 6th round of the decoding hybridization. A DNA cluster having the second decoder sequence specific target sequence will have labeling pattern of Green, Green, Red, Green, Red and Green in the 1st, 2nd, 3rd, 4th, 5th and 6th round of the decoding hybridization”, “[A] hybridization-based decoding algorithm is used to identify the DNA clusters having one of fifty target sequences. The red fluorescent (value:1) and the green fluorescent (value:0) of a decoder sequence are the two labeling states that are used to decode 50 target sequences. The total number of decoding hybridizations used is 6 ([log250]. A red fluorescent decoder sequence is included in the decoder sequence pool of a particular round of decoding hybridization if the bit value of the decoder sequence for the particular round is 1, and a green fluorescent decoder sequence is included if the bit value is 0. The 6-bit identification codes are selected such that red fluorescent decoder sequence is included at least two times in the six hybridization reactions. The 6-bit identification codes for each target sequence are selected as shown in Table 2. For example, the 6-bit identification codes for target sequence No. 1, No. 2 and No. 3 are 110000, 101000, and 011000, respectively. The decoder sequence pools for six rounds of decoding hybridization are shown in the columns for 1st bit, 2nd bit, 3rd bit, 4th bit, 5th bit and 6th bit”, and “[T]he six rounds of decoding hybridize reaction is performed as follows: adding the first pool of decoder sequences to hybridize with the DNA clusters; measuring the fluorescence of each DNA cluster and assigning a digital value to each DNA cluster based on fluorescence readout (Red: 1, Green: 0); denaturing and removing the bound decoder sequences; adding the second pool of decoder sequences to perform the second round decoding hybridization; repeating the decoding hybridizations until all the six rounds of hybridization reactions are completed. The identity of each DNA cluster having a target sequence can be determined by comparing the fluorescence readout pattern with the 6-bit identification code. For example, the fluorescence readout pattern for target sequence No. 1 should be "Red/Red/Green/Green/Green/Green" as defined by the 1st 6-bit identification code (110000). The fluorescence readout pattern for target sequence No. 2 should be ‘Red/Green/Red/Green/Green/Green’ as defined by the 2nd 6-bit identification code (101000)” (see paragraphs [0077], [0130], and [0131], and Table 2 of US 2020/0362408 A1, which is US publication of this instant case), since claim 2 does not indicate how to generate the value of ith bit based on N different labeling state in each of M rounds of sequential decoding hybridizations (eg., in which situation, i=1 or i=2 in each of M rounds of sequential decoding hybridizations when each decoder sequence has 2 different labeling states) and how to generate and differentiate each of labeling patterns by the M-bit identification code for each of the target sequences, it is unpredictable how the M-bit identification codes designed in step b) of claim 2 can be generated in step d) of claim 2 such that the identity of DNA clusters cannot be decoded based on the M-bit identification code for each of the target sequence as recited in step e) of claim 2. 
Third, although the specification teaches that “[I]n some embodiment, the presence of a decoder sequence is determined by decoder sequence mediated DNA polymerization to make a labeled extension strand. In some embodiment, a labeled dNTP is added during decoder sequence mediated DNA polymerization to make a labeled extension strand. The labeled extension strand comprises a fluorescent, a chemiluminescent or a biotin label. In some embodiment, one, two, three or four types of fluorescent nucleotides are added during decoder sequence mediated DNA polymerization” and “[I]n some embodiment, the presence of a decoder sequence is determined by detecting a physical or chemical change generated by decoder sequence mediated DNA polymerization. The physical or chemical change is selected from pyrophosphate, hydrogen ion and temperature change generated during decoder sequence mediated DNA polymerization” (see paragraphs [0049] and [0050] of US 2020/0362408 A1, which is US publication of this instant case), since claim 10 does not require to make a labeled extension strand or detecting a physical or chemical change generated by decoder sequence mediated DNA polymerization as taught by the specification, it is unpredictable how the presence of one of the decoder sequences can be detected by decoder sequence mediated DNA polymerization. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a plurality of target sequences in a DNA sample can be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
In page 7, third paragraph bridging to page 12, second paragraph of applicant’s remarks, applicant argues that “[T]he instant invention provides a method for enumerating a plurality of target sequences in a DNA sample, comprising the steps of: a) performing a single-molecule clonal amplification on the DNA sample to obtain a large number of immobilized DNA clusters, each of the immobilized DNA clusters having an identical DNA sequence and being spatially separated from one another with a random distinguishable address; b) decoding the identity of the DNA clusters having target sequences by use of a hybridization decoding process with a set of decoder sequence pools; and c) enumerating the DNA clusters having target sequences, thereby obtaining the number of each of the plurality of target sequences in the DNA sample.
The first step of the method is cluster generation which uses single-molecular clonal amplification technology to generate DNA clusters having an identical DNA sequence and being spatially separated from one another with a random distinguishable address. The Examiner is unclear about how single-molecular DNA clusters are generated if multiple DNA molecules might be attached to the same location. The single-molecular clonal amplification technology is well known to people skilled in the field, including, but not limited to, Bridge-PCR technique (US Patent Application No. 11,725/597) and bead-based emulsion PCR technique (M. Margulies et al. Nature. 2005; 437(7057): 376-380; and M.Y. Xu, et al. Biotechniques. 2010; 48(5): 409-412). Bridge- PCR technique is a mature technology that has been applied in the commercial DNA sequencer of Illumina for generating single-molecule DNA clusters used for DNA sequencing. An illustration of the working mechanism of Bridge-PCR technique is shown in the attached document (see attachment, ‘Bridge _PCR_Illumina’). Briefly, a single DNA sequence from a DNA sample is used as a template to make one copy of complimentary DNA strand, which is bended like a bridge and used as a template to make additional copies until a cluster of the DNA sequences with the same sequence are generated. To generate single-molecular DNA clusters, the concentration of DNA sample is adjusted such that only one DNA molecule is present in a localized region and this single DNA molecule is used as a template to generate a clone of DNA molecules with the same sequence. A trained technician can successfully apply this technology in Illumina sequencing machine to generate millions of single-molecule DNA clusters for high throughput DNA sequencing, and no undue experimentation is needed to perform this known technology. Once a collection of DNA clusters is generated, the instant invention teaches a decoding process to identify DNA clusters containing target sequences using a set of predesigned decoder sequence pools and sequential hybridizations with the decoder sequence pools. For a conventional detection method, one target sequence specific decoder sequence is used to detect the target sequence in one hybridization reaction, and the detection of the target sequence is accomplished after one hybridization reaction. Under the conventional method, one target sequence is detected after one hybridization and detection of 1000 target sequences needs 1000 hybridizations. The instant invention teaches a method of simultaneous detection of a plurality of target sequences using sequential decoding hybridizations with a set of decoder sequence pools and the plurality of target sequences are identified by unique labeling patterns of the decoding hybridizations. The unique labeling patterns are defined for each of the plurality of the target sequences by the M-bit identification code. The plurality of target sequences are simultaneously identified after the sequential hybridizations are completed and the labeling patterns of the decoding hybridizations are revealed. For example, if there are three different labeling states, the instant invention can detect 1000 different target sequences by as little as 7 ([ log31000 |) rounds of decoding hybridizations. The M-bit identification code is the key to achieve simultaneous decoding of the plurality of target sequences. The Examiner is unclear how the M-bit identification code is used to decode each of the plurality of the target sequences. A M-bit identification code is designed ‘to uniquely represent each decoder sequence, wherein M rounds of decoding hybridizations are to be performed to decode T types of different target sequences, and the value of ith bit (i= 1, 2, ...M) of the M-bit identification code of a decoder sequence defines the labeling state of the decoder sequence used in the decoder sequence pool for the i“ round decoding hybridization, wherein T is the total number of different types of target sequences and M is no less than [ lognT |’. The M-bit identification code of each target sequence defines the labeling states of the decoder sequence for the particular target sequence in the set of decoder sequence pools, and the corresponding labeling patterns for each target sequence after the sequential decoding hybridizations. To illustrate how the decoding algorithm works, 15 decoder sequences with two different fluorescent labeling are used. The minimum number of hybridization reactions needed to decode 15 different target sequences is 3 = | log315 |. The 3 different labeling states for each decode sequence are digitally designated as 1 (red), 2 (green), and 0 (non-fluorescence). No fluorescence means that the particular decoder sequence is not included in the particular decoder sequence pool. An exemplary set of M-bit identification codes designed for decoding 15 target sequences are shown in Table 1” , “The M-bit identification codes of 15 target sequences are shown in gray shade. The values in each row of Table 1 defines the labeling pattern of each target sequence. For example, the 3-bit identification code for target sequence #1 is (1,1,0), which means that DNA cluster containing target sequence #1 shall be labeled red, red, and no fluorescence in the #1, #2, and #3 decoding hybridization, respectively, because the labeling states of the decoder sequence for target sequence #1 are red, red, and no fluorescence in the decoder sequence pool #1, #2 and #3, respectively. The values in each column of Table 1 defines the labeling states of each decoder sequence in each of the decoder sequence pools (shown in Table 2)”, and “[A]fter three rounds of decoding hybridizations, the labeling states of each DNA clusters are revealed and can be used to identify DNA clusters having different target sequences. For example, the labeling states of DNA clusters that do not contain target sequences should be (0, 0, 0) because all of these DNA clusters should be labeled with no fluorescence. According to the M-bit identification code, DNA clusters having labeling patterns of (1,1,0), (2,1,0) and (1,1,1) should contain target sequence #1, #2 and #8, respectively. Thus, DNA clusters containing target sequences can be identified using labeling patterns defined by M-bit identification codes after all the decoding
hybridizations are completed. Using M-bit identification codes with N labeling states, a
maximum number of (NM-1 ) different target sequences can be identified after M rounds
of decoding hybridizations. This method can be applied to any number of target
sequences and the specification has provided 4 examples to illustrate the application of
this method. Applicant submits that the specification has provide sufficient information to
enable one skilled in the field to perform this method to use M-bit identification codes
and decoding hybridizations to identify and enumerate a plurality of target sequences.
The Examiner states that is unpredictable how the presence of a decoder sequence
can be detected by decoder sequence mediated DNA polymerization in claim 10. In
paragraphs 00111 and 00112 of the specification, it is taught that decoder sequence can be detected by decoder sequence mediated DNA polymerization that can generate labeled extension strand or detectable physical or chemical changes, which are well known techniques to a skilled person in the field. These techniques have been, for example, successfully applied in the DNA sequencing. Applicant submits that detection of a decoder sequence by decoder sequence mediated DNA polymerization is not unpredictable or needs undue experimentation. Based on the analysis above, Applicant submits that the teaching of the instant invention enables a person skilled in the field to detect a plurality of target sequences using decoder sequence pools and multiple rounds of decoding hybridizations, and respectfully requests that this rejection under 35 U.S.C. 112 be withdrawn” wherein Tables 1 and 2 are located on pages 10 and 11 of applicant’s remarks. 
	These argument have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
	First, although applicant argues that “[T]he single-molecular clonal amplification technology is well known to people skilled in the field, including, but not limited to, Bridge-PCR technique (US Patent Application No. 11,725/597) and bead-based emulsion PCR technique (M. Margulies et al. Nature. 2005; 437(7057): 376-380; and M.Y. Xu, et al. Biotechniques. 2010; 48(5): 409-412). Bridge- PCR technique is a mature technology that has been applied in the commercial DNA sequencer of Illumina for generating single-molecule DNA clusters used for DNA sequencing. An illustration of the working mechanism of Bridge-PCR technique is shown in the attached document (see attachment, ‘Bridge _PCR_Illumina’). Briefly, a single DNA sequence from a DNA sample is used as a template to make one copy of complimentary DNA strand, which is bended like a bridge and used as a template to make additional copies until a cluster of the DNA sequences with the same sequence are generated. To generate single-molecular DNA clusters, the concentration of DNA sample is adjusted such that only one DNA molecule is present in a localized region and this single DNA molecule is used as a template to generate a clone of DNA molecules with the same sequence”, since the specification teaches that “[T]he term ‘single-molecule clonal amplification’, as used herein, refers to an amplification process for generating a large number of DNA sequences from one single DNA molecule to form a localized DNA cluster. This technique uses one single DNA molecule as a template and performs PCR amplification to generate thousands and millions of copies of DNA sequences in a localized region. At least a part of the PCR primers are immobilized to a solid support, which allows the generated DNA molecules to be immobilized to a local cluster so as to form a distinguishable ‘clone’. In some embodiment, the generated DNA cluster comprises DNA duplexes; in other embodiment, the generated DNA cluster comprises single-stranded DNAs”, “[T]he term ‘DNA clusters’, as used herein, refers to a localized cluster of DNA molecules having identical sequences which is generated from a single-molecule clonal amplification. The DNA cluster comprises identical single-stranded or double-stranded DNA sequences that are attached to a solid support. For example, the DNA clusters can be generated on spots of a glass slide or be attached to microbeads, micro-wells or other microparticles” (see paragraphs [0066] and [0067] of US 2020/0362408 A1, which is US publication of this instant case), and claim 1 does not require that each of PCR primers immobilized on each localized region of a solid support is a single molecule and only hybridizes to a single molecule of a plurality of target sequences in a DNA sample, if each localized region of the solid support contains multiple molecules of the PCR primers, multiple molecules of the PCR primers on each localized region of the solid support hybridizes with multiple molecules of the plurality of target sequences in the DNA sample and a clonal amplification are performed using multiple molecules of the plurality of target sequences as templates. Thus, it is unpredictable how a single-molecule clonal amplification on the DNA sample can be performed such that a plurality of target sequences in a DNA sample cannot be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19.
	Second, although applicant argues that “[A] M-bit identification code is designed ‘to uniquely represent each decoder sequence, wherein M rounds of decoding hybridizations are to be performed to decode T types of different target sequences, and the value of ith bit (i= 1, 2, ...M) of the M-bit identification code of a decoder sequence defines the labeling state of the decoder sequence used in the decoder sequence pool for the i“ round decoding hybridization, wherein T is the total number of different types of target sequences and M is no less than [ lognT |’. The M-bit identification code of each target sequence defines the labeling states of the decoder sequence for the particular target sequence in the set of decoder sequence pools, and the corresponding labeling patterns for each target sequence after the sequential decoding hybridizations” and “[U]sing M-bit identification codes with N labeling states, a
maximum number of (NM-1 ) different target sequences can be identified after M rounds
of decoding hybridizations. This method can be applied to any number of target
sequences and the specification has provided 4 examples to illustrate the application of
this method. Applicant submits that the specification has provide sufficient information to
enable one skilled in the field to perform this method to use M-bit identification codes
and decoding hybridizations to identify and enumerate a plurality of target sequences”, since claim 2 does not indicate how to generate the value of ith bit based on N different labeling state in each of M rounds of sequential decoding hybridizations (eg., in which situation, i=1 or i=2 in each of M rounds of sequential decoding hybridizations when each decoder sequence has 2 different labeling states) and how to generate and differentiate each of labeling patterns by the M-bit identification code for each of the target sequences, it is unpredictable how the M-bit identification codes designed in step b) of claim 2 can be generated in step d) of claim 2 such that the identity of DNA clusters cannot be decoded based on the M-bit identification code for each of the target sequence as recited in step e) of claim 2. 
Third, although applicant argues that “[I]n paragraphs 00111 and 00112 of the specification, it is taught that decoder sequence can be detected by decoder sequence mediated DNA polymerization that can generate labeled extension strand or detectable physical or chemical changes, which are well known techniques to a skilled person in the field”, since claim 10 does not require to generate labeled extension strand after performing a decoder sequence mediated DNA polymerization in the presence of labeled dNTP or generate detectable physical or chemical changes after performing a decoder sequence mediated DNA polymerization, if the  decoder sequence mediated DNA polymerization recited in claim 10 is performed in the presence of unlabeled dNTP or does not generate detectable physical or chemical changes, it is unpredictable how the presence of one of the decoder sequences can be detected by decoder sequence mediated DNA polymerization. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 18 is rejected as vague and indefinite. Since the one of the target regions should have a fixed number of target sequence and the one of the reference regions should have a fixed number of target sequence, one skilled in the art would not understand the phrase “the average number of the target sequences of the one of the target regions and the average number of the target sequences of the one of the reference regions”. Please clarify. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15. 	No claim is allowed. 
16.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 23, 2022